DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The “Statement filed pursuant to the duty of disclosure…” filed 8/25/21 and 3/5/21 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it lacks the:
(ii) A column that provides a space, next to each document to be considered, for the examiner’s initials; and
(iii) A heading that clearly indicates that the list is an information disclosure statement.  
It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-7, 11-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Campanella US Patent Application Publication  2017/0216893.

Examiner notes at least one common inventor and assignee with the instant application.

Campanella describes the method—for use by a system 110 coupled to at least one sensor 202 and at least one flow control mechanism 206 of a landfill gas extraction system and comprising at least one controller 204—the method comprising obtaining based on measurement from the sensor a current value indicative of a selected characteristic (¶00291) determining at discrete intervals (¶00292) whether the current 3  and claim 64).

Regarding independent claim 11: Campanella describes the system 110 comprising controller 204 configured to obtain based on measurement from the sensor a current value indicative of a selected characteristic (¶0029) determine at discrete intervals (¶0029) whether the current value satisfies at least one compliance criterion and when it is determined that the current value does not satisfy, performing a corrective action.

With regards to claims 2 and 12: oxygen ¶0029.
With regards to claims 3 and 13: temperature ¶0029.
With regards to claims 4 and 14: pressure ¶0029.
With regards to claims 5: adjusting flow control—see e.g. claim 15.
 With regards to claim 6 , 15, and 17: ¶00886
With regards to claim 7 and 16: ¶00487.
With regards to claim 18: pressure ¶0029 and adjusting flow control see e.g. claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 8, 9, 10, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campanella alone.



With regards to claims 9 and 19: Campanella describes monitoring the pressure, but fails to specify the compliance criterion comprising the pressure being negative. but fails to specify the compliance criterion comprising the pressure being negative. Examiner finds that since Campanella describes (e.g. figure 1 “vacuum”) that vacuum is applied to extract the gas, one of ordinary skill in the art would understand that a pressure of negative (i.e. vacuum) would be a desirable criterion and thus obvious

With regards to claims 10 and 20: Campanella fails to describe the determining at least once a month.  Note, for example, that Campanella describes ¶0087 displaying data as frequently as “daily” and also describes “continuous” monitoring ¶0029. Examiner finds that one of ordinary skill in the art would have found it obvious to have performed the determining at least once a month because one would expect changes to occur more frequently than once a month in the landfill system.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042. The examiner can normally be reached telework: M-F 0530-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 “determine the gas temperature, pressure, flow rate, humidity, density, gas composition (partial pressure or concentration of methane, oxygen, carbon dioxide, carbon monoxide, hydrogen sulfide, and/or any other suitable gas) and/or any other characteristics”
        2 “determined at discrete time intervals”
        3 “control (e.g., maintain, improve, and/or establish) compliance of the gas extraction system with local, state and/or federal regulations”
        4 “automatically controlling is further performed to establish or maintain compliance of the gas extraction system with local, state, and/or federal regulations”
        5 “control the at least one flow control mechanism”
        6 “allow users to set alarms or notifications if gas extraction data or gas data from wells under control cross certain thresholds…an alarm if gas temperature rises above 120 degrees Fahrenheit”
        7 “Modulation of the flow-control mechanism to maintain and/or obtain a constant percentage of any of the constituent gases (including but not limited to methane, carbon dioxide, oxygen, nitrogen, etc.) in the landfill gas coming from the extraction well”